TOWNSEND, District Judge.
The merchandise in question comprises. woven fabrics composed of flax, weighing over 4V> ounces per square yard, which were assessed for duty under the proviso of the act of July 24, 1897, c. 11, § 1, Schedule J, par. 346, 30 Stat. 181 [U. S. Comp. St. 1901, p. 1663], at 50 per cent, ad valorem, the compound rates named in the main part of the paragraph being as to those goods less than 50 per cent. The importer contends that as these goods are fabrics in the piece they are not subject to the bar of such proviso, and that the latter applies only to “articles” as contradistinguished from goods in the piece. It having been recently decided, however, by the Circuit Court of Appeals, in the case of United States v. McBratney, 45 C. C. A. 37, 105 Fed. 767, that the term “woven fabrics,” found in this proviso, includes either piece goods or made-up articles, it cannot consistently be held that the word “articles” in the proviso does not include fabrics in the piece.
The decision of the Board of Appraisers is affirmed.